Exhibit 10.1

Kansas City Southern

2017 Equity Incentive Plan

Adopted May 4, 2017



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE 1. EFFECTIVE DATE, OBJECTIVES AND DURATION

     1  

1.1

 

Effective Date of the Plan

     1  

1.2

 

Objectives of the Plan

     1  

1.3

 

Duration of the Plan

     1  

ARTICLE 2. DEFINITIONS

     2  

ARTICLE 3. ADMINISTRATION

     7  

3.1

 

Committee

     7  

3.2

 

Powers of Committee

     8  

ARTICLE 4. SHARES SUBJECT TO THE PLAN, MAXIMUM AWARDS, AND 162(M) COMPLIANCE

     11  

4.1

 

Number of Shares Available for Grants

     11  

4.2

 

Adjustments in Authorized Shares and Awards; Liquidation, Dissolution or Change
of Control

     11  

4.3

 

Compliance with Code Section 162(m)

     13  

4.4

 

Performance-Based Exception Under Section 162(m)

     13  

4.5

 

Non-Employee Director Sublimit

     16  

ARTICLE 5. ELIGIBILITY AND GENERAL CONDITIONS OF AWARDS

     16  

5.1

 

Eligibility

     16  

5.2

 

Award Agreement

     16  

5.3

 

General Terms, Termination of Affiliation and Change of Control

     16  

5.4

 

Nontransferability of Awards

     19  

5.5

 

Stand-Alone and Substitute Awards

     20  

5.6

 

Compliance with Rule 16b-3

     21  

5.7

 

Cancellation and Rescission of Awards

     21  

5.8

 

Clawback Policy

     21  

5.9

 

Restrictive Covenants and Forfeiture Events

     22  

5.10

 

No Dividends or Dividend Equivalents on Unvested Awards

     22  



--------------------------------------------------------------------------------

Table of Contents, (continued)

 

         Page  

ARTICLE 6. STOCK OPTIONS

     22  

6.1

 

Grant of Options

     22  

6.2

 

Award Agreement

     22  

6.3

 

Option Price

     22  

6.4

 

Grant of Incentive Stock Options

     22  

6.5

 

Payment

     24  

ARTICLE 7. STOCK APPRECIATION RIGHTS

     25  

7.1

 

Issuance

     25  

7.2

 

Award Agreements

     25  

7.3

 

Grant Price

     25  

7.4

 

Exercise and Payment

     25  

7.5

 

Grant Limitations

     25  

ARTICLE 8. RESTRICTED SHARES AND RESTRICTED SHARE UNITS

     26  

8.1

 

Grant of Restricted Shares and Restricted Share Units

     26  

8.2

 

Award Agreement

     26  

8.3

 

Consideration for Restricted Shares

     26  

8.4

 

Effect of Forfeiture of Restricted Shares

     26  

8.5

 

Restricted Shares Book Entry, Escrow, Certificate Legends

     26  

ARTICLE 9. PERFORMANCE UNITS AND PERFORMANCE SHARES

     27  

9.1

 

Grant of Performance Units and Performance Shares

     27  

9.2

 

Value/Performance Goals

     27  

9.3

 

Earning and Form and Timing of Payment of Performance Units and Performance
Shares

     27  

ARTICLE 10. BONUS SHARES

     28  

ARTICLE 11. DEFERRED STOCK

     28  

11.1

 

Grant of Deferred Stock

     28  

11.2

 

Delivery and Limitations

     28  



--------------------------------------------------------------------------------

Table of Contents, (continued)

 

         Page  

ARTICLE 12. DIVIDEND EQUIVALENTS

     29  

ARTICLE 13. OTHER STOCK-BASED AWARDS

     29  

ARTICLE 14. BENEFICIARY DESIGNATION

     29  

ARTICLE 15. DEFERRALS

     29  

ARTICLE 16. AMENDMENT, MODIFICATION, AND TERMINATION

     30  

16.1

 

Amendment, Modification, and Termination

     30  

16.2

 

Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events

     30  

16.3

 

Awards Previously Granted

     30  

16.4

 

Contemplated Amendments

     30  

ARTICLE 17. WITHHOLDING

     31  

17.1

 

Withholding

     31  

17.2

 

Notification under Code Section 83(b)

     31  

ARTICLE 18. ADDITIONAL PROVISIONS

     32  

18.1

 

Successors

     32  

18.2

 

Code Section 409A

     32  

18.3

 

Severability

     32  

18.4

 

Requirements of Law

     32  

18.5

 

Securities Law Compliance

     32  

18.6

 

No Rights as a Stockholder

     33  

18.7

 

Nature of Payments

     33  

18.8

 

Non-Exclusivity of Plan

     33  

18.9

 

Governing Law

     34  

18.10

 

Share Certificates

     34  

18.11

 

Unfunded Status of Awards; Creation of Trusts

     34  

18.12

 

Sub-plans

     34  

18.13

 

Use of Proceeds from Shares

     34  

18.14

 

Affiliation

     34  

18.15

 

Participation

     34  

18.16

 

Military Service

     35  

18.17

 

Construction

     35  

18.18

 

Headings

     35  

18.19

 

Obligations

     35  



--------------------------------------------------------------------------------

KANSAS CITY SOUTHERN

2017 EQUITY INCENTIVE PLAN

ARTICLE 1.

EFFECTIVE DATE, OBJECTIVES AND DURATION

1.1    Effective Date of the Plan. Kansas City Southern, a Delaware corporation
(the “Company”), established the Kansas City Southern 2017 Equity Incentive Plan
(the “Plan”), subject to the approval of the Company’s stockholders, effective
May 4, 2017 (the “Effective Date”) set forth herein. All Awards granted on or
after the Effective Date of this Plan will be subject to the terms of this Plan.
After the Effective Date, no new equity awards relating to Shares shall be
granted under the Company’s 2008 Stock Option and Performance Award Plan (the
“Prior Plan”) or any other Company, stockholder-approved equity incentive plan
and all equity awards granted under the Prior Plan on or before the Effective
Date shall remain subject to the terms of the Prior Plan.

1.2    Objectives of the Plan. This Plan is intended (a) to allow selected
employees and officers of and Consultants to the Company and its Affiliates to
acquire or increase equity ownership in the Company, thereby strengthening their
commitment to the success of the Company and stimulating their efforts on behalf
of the Company, and to assist the Company and its Affiliates in attracting new
employees, officers and Consultants and retaining existing employees, officers
and Consultants, (b) to optimize the profitability and growth of the Company and
its Affiliates through incentives which are consistent with the Company’s goals,
(c) to provide employees, officers and Consultants with an incentive for
excellence in individual performance, (d) to promote teamwork among employees,
officers, Consultants and non-employee directors, and (e) to attract and retain
highly qualified persons to serve as non-employee directors and to promote
ownership by such non-employee directors of a greater proprietary interest in
the Company, thereby aligning such non-employee directors’ interests more
closely with the interests of the Company’s stockholders.

1.3    Duration of the Plan. This Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board or the Committee to
amend or terminate this Plan at any time pursuant to Article 16 hereof, until
the earlier of May 3, 2027, or the date all Shares subject to this Plan shall
have been purchased or acquired and the restrictions on all Restricted Shares
granted under this Plan shall have lapsed, according to this Plan’s provisions.
The termination of this Plan shall not adversely affect any Awards outstanding
on the date of termination.



--------------------------------------------------------------------------------

ARTICLE 2.

DEFINITIONS

Whenever used in this Plan, the following terms shall have the meanings set
forth below:

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, or is controlled by or is under common control with
the Company, and, for all purposes other than for purposes of grants of
Incentive Stock Options under Section 6.4, a United States or foreign
corporation or partnership or other similar entity with respect to which the
Company owns, directly or indirectly, 50% (or such lesser percentage as the
Committee may specify, which percentage may be changed from time to time and may
be different for different entities) or more of the voting power of such entity.

“Award” means Options (including non-qualified options and Incentive Stock
Options), Restricted Shares, Restricted Share Units, Bonus Shares, Stock
Appreciation Rights, Performance Units (which may be paid in cash or Shares),
Performance Shares, Deferred Stock, Dividend Equivalents, or Other Stock-Based
Awards granted under this Plan.

“Award Agreement” means the written agreement (which may be in paper or
electronic form as determined by the Committee) by which an Award shall be
evidenced.

“Board” means the Board of Directors of the Company.

“Cause” means unless otherwise defined in an Award Agreement or a Grantee’s
employment agreement with the Company, in which case such alternative definition
will control,

(i)    before the occurrence of a Change of Control, any one or more of the
following, as determined by the Committee:

(A)    a Grantee’s commission of a crime which, in the judgment of the
Committee, resulted or is likely to result in damage or injury, financial or
otherwise, to the Company or an Affiliate;

(B)    the material violation by the Grantee of written policies of the Company
or an Affiliate;

(C)    the habitual neglect or failure by the Grantee in the performance of his
or her duties to the Company or an Affiliate (but only if such neglect or
failure is not remedied within a reasonable remedial period after Grantee’s
receipt of written notice from the Company which describes such neglect or
failure in reasonable detail and specifies the remedial period); or

(D)    action or inaction by the Grantee in connection with his or her duties to
the Company or an Affiliate resulting, in the judgment of the Committee, in
material injury to the Company or an Affiliate; and

 

2



--------------------------------------------------------------------------------

(ii)    from and after the occurrence of a Change of Control, the occurrence of
any one or more of the following, as determined in the good faith and reasonable
judgment of the Committee:

(A)    the Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or any other act constituting a felony involving moral turpitude or
causing material damage or injury, financial or otherwise, to the Company;

(B)    a demonstrably willful and deliberate act or failure to act which is
committed in bad faith, without reasonable belief that such action or inaction
is in the best interests of the Company, which causes material damage or injury,
financial or otherwise, to the Company (but only if such act or inaction is not
remedied within 15 business days of Grantee’s receipt of written notice from the
Company which describes the act or inaction in reasonable detail); or

(C)    the consistent gross neglect of duties or consistent wanton negligence by
the Grantee in the performance of the Grantee’s duties (but only if such neglect
or negligence is not remedied within a reasonable remedial period after
Grantee’s receipt of written notice from the Company which describes such
neglect or negligence in reasonable detail and specifies the remedial period).

“Change of Control,” unless otherwise defined in the Award Agreement, shall be
deemed to have occurred if

(i)    a majority of the members of the Board is replaced during any twelve
(12) month period with directors whose appointment or election was not endorsed
by a majority of the members of the Board in office immediately prior to the
date of such appointment or election; or

(ii)    any person (meaning for purposes of this definition, “person” as such
term is used in Sections 13(d) and 14(d) of the Exchange Act to the extent
consistent with and not in violation of Code Section 409A) or group (meaning for
purposes of this definition, “group” as such term is used in Section 13(d)(3) or
14(d)(2) of the 1934 Act to the extent consistent with and not in violation of
Code Section 409A) has acquired during a twelve (12) month period ending on the
date of the most recent acquisition by such person or group, ownership of stock
of the Company possessing 30% or more of the total voting power of the
outstanding stock of the Company; or

(iii)    any person or group has acquired ownership of stock of the Company that
constitutes more than 50% of the total fair market value or total voting power
of the outstanding stock of the Company; or

(iv)    any person or group has acquired during a twelve (12) month period
ending on the date of the most recent acquisition by such person or group,
assets of the Company that have a total gross fair market value of more than 40%
of the total gross fair market value of all of the assets of the Company
immediately before such acquisition.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986 (and any successor Internal
Revenue Code), as amended from time to time. References to a particular section
of the Code include references to regulations and rulings thereunder and to
successor provisions.

“Code Section 409A Rules and Policies” means rules, regulations, policies and
procedures established by the Committee from time to time as authorized in
Section 3.2(xi).

“Committee” has the meaning set forth in Section 3.1(i).

“Common Stock” means the common stock, $0.01 par value per share, of the
Company.

“Company” has the meaning set forth in Section 1.1.

“Consultant” means a person, excluding employees and non-employee directors, who
performs bona fide services for the Company as a consultant or advisor and who
qualifies as a consultant or advisor under Instruction A.1.(a)(1) of Form S-8
under the Securities Act.

“Covered Employee” means a Grantee who, as of the last day of the fiscal year in
which the value of an Award is deductible by the Company for federal income tax
purposes subject to applicable limitations under Code Section 162(m), is one of
the group of “covered employees,” within the meaning of Code Section 162(m),
with respect to the Company.

“Deferred Stock” means a right granted under Section 11.1 to receive Shares at
the end of a specified deferral period.

“Disability” means, unless otherwise defined in an Award Agreement, the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

“Dividend Equivalent” means a right, subject to any limitations in this Plan, to
receive payments equal to dividends or property, if and when paid or
distributed, on Shares.

“Eligible Person” means any employee (including any officer) or non-employee
director of, or non-employee Consultant to, the Company or any Affiliate, or
potential employee (including a potential officer) or non-employee director of,
or non-employee Consultant to, the Company or an Affiliate. Solely for purposes
of Section 5.5(ii), the term Eligible Employee includes any current or former
employee or non-employee director of, or Consultant to, an Acquired Entity (as
defined in Section 5.5(ii)) who holds Acquired Entity Awards (as defined in
Section 5.5(ii)) immediately prior to the Acquisition Date (as defined in
Section 5.5(ii)).

 

4



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time. References to a particular section of the Exchange Act include
references to successor provisions.

“Fair Market Value” means (a) with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee, and (b) with respect
to Shares, as of any date, the value of a Share determined in good faith, from
time to time, by the Committee in its sole discretion, and for this purpose the
Committee may adopt such formulas as in its opinion shall reflect the true fair
market value of such Share from time to time and may rely on such independent
advice with respect to such fair market value as the Committee shall deem
appropriate. If the Shares of the Company are traded on a national securities
exchange, the Fair Market Value of the Share shall be based upon the closing
price on the trading day before, the trading day of, or the first trading day
after the applicable date, or any other reasonable method using actual
transactions in such Shares as reported by such national securities exchange and
consistently applied; provided, however, if no such reported sale of the Shares
shall have occurred on the applicable date, Fair Market Value shall be based on
the last day prior to such date on which there was such a reported sale.

“Grant Date” means the date on which the Committee (or its properly delegated
delegate) adopts a resolution, or takes other appropriate action, expressly
granting an Award to a Grantee that specifies the key terms and conditions of
the Award or, if a later date is set forth in such resolution, then such date as
is set forth in such resolution.

“Grantee” means a person who has been granted an Award.

“Incentive Stock Option” means an Option that is intended to meet the
requirements of Code Section 422.

“Minimum Consideration” means $.01 per Share or such other amount that is from
time to time considered to be capital for purposes of Section 154 of the
Delaware General Corporation Law.

“Option” means an option granted under Article 6 of this Plan.

“Option Price” means the price at which a Share may be purchased by a Grantee
pursuant to an Option.

“Option Term” means the period beginning on the Grant Date of an Option and
ending on the date such Option expires, terminates or is cancelled.

“Other Stock-Based Award” means a right granted under Article 13 hereof that
relates to or is valued by reference to Shares or other Awards relating to
Shares.

“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m) contained in Code Section
162(m)(4)(C) (including the special provisions for options thereunder).

 

5



--------------------------------------------------------------------------------

“Performance Measures” has the meaning set forth in Section 4.4.

“Performance Period” means the time period during which performance goals must
be met.

“Performance Share” and “Performance Unit” have the respective meanings set
forth in Article 9.

“Period of Restriction” means the period during which, if conditions specified
in the Award Agreement are not satisfied, Restricted Shares are subject to
forfeiture or the transfer of Restricted Shares is limited, or both.

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or government
instrumentality, division, agency, body or department.

“Restricted Share Units” means rights to receive Shares which rights are
forfeitable if the Grantee does not satisfy the conditions specified in the
Award Agreement.

“Restricted Shares” means Shares that are initially both subject to a risk of
forfeiture and are nontransferable until the conditions applicable to such
Shares specified in the Award Agreement are satisfied.

“Retirement” means for any Grantee who is an employee, except as otherwise
specified in the Award Agreement or as specified by the Committee in rules,
regulations or policies, with respect to Restricted Shares, the Termination of
Employment by the Grantee on or after the last business day of the month in
which the Grantee has (i) attained age sixty-five (65), or (ii) attained age
fifty-five (55) and completed at least ten (10) years of service with the
Company or an Affiliate, and with respect to all other Awards, Termination of
Employment by the Grantee on or after having (x) attained age sixty-five (65) or
(y) both attained age fifty-five (55) and completed at least ten (10) years of
service with the Company or an Affiliate.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, as
amended from time to time, together with any successor rule, as in effect from
time to time.

“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

“Section 16 Person” means a person who is subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company.

 

6



--------------------------------------------------------------------------------

“Share” means a share of Common Stock, and such other securities of the Company
as may be substituted or resubstituted for Shares pursuant to Section 4.2
hereof.

“Stock Appreciation Right” or “SAR” means a right granted to an Eligible Person
pursuant to Article 7.

“Surviving Company” means the Company or the surviving corporation in any merger
or consolidation, including the Company if the Company is the surviving
corporation, or the direct or indirect parent company of the Company or such
surviving corporation following a Change of Control.

“Termination of Affiliation” occurs, except where otherwise provided in the
Award Agreement, on the first day on which an individual is for any reason no
longer providing services to the Company or an Affiliate in the capacity of an
employee, officer or non-employee director or with respect to an individual who
is an employee, officer or non-employee director of or a Consultant to an
Affiliate, the first day on which such entity ceases to be an Affiliate of the
Company. A Termination of Affiliation will occur on account of, or by reason of,
a Change of Control if within two (2) years (or such other period specified in
the Award Agreement) following the Change of Control the Grantee is
involuntarily terminated by the Company or an Affiliate (other than for Cause)
or voluntarily terminates employment for good reason as set forth in the Award
Agreement. Where specified in the Award Agreement or in the Code Section 409A
Rules and Policies, a Termination of Affiliation is a separation from service
within the meaning of Code Section 409A.

“Termination of Employment” occurs, except where otherwise provided in the Award
Agreement, on the first day on which a Grantee ceases to be an employee of the
Company or an Affiliate and regardless of whether the Grantee continues to
provide services to the Company or an Affiliate in the capacity of a Consultant
or non-employee director. A Termination of Employment will always occur if such
event also is a separation from service within the meaning of Code Section 409A
but may also occur in situations where the event does not constitute a
separation from service under Code Section 409A.

“Vesting Date” means a date specified in the Award Agreement on which the Award
or a portion thereof is eligible to become nonforfeitable subject to any
conditions specified therein.

ARTICLE 3.

ADMINISTRATION

3.1    Committee.

(i)    Subject to Section 3.2, this Plan shall be administered by a committee
(“Committee”), the members of which shall be appointed by the Board from time to
time and may be removed by the Board from time to time; provided that for
purposes of Awards to non-employee

 

7



--------------------------------------------------------------------------------

directors, “Committee” shall mean the full Board. The Board shall have
discretion to determine whether or not it intends to comply with the exemption
requirements of Rule 16b-3 and/or Code Section 162(m). However, if the Board
intends to satisfy such exemption requirements with respect to Awards to any
Covered Employee and with respect to any insider subject to Section 16 of the
Exchange Act, the Committee shall be a compensation committee of the Board that
at all times consists solely of two or more non-employee directors who are also
outside directors. Nothing herein shall create an inference that an Award is not
validly granted under this Plan in the event Awards are granted under this Plan
by a compensation committee of the Board that does not at all times consist
solely of two or more non-employee directors who are also outside directors.

(ii)    The Committee may delegate to the Chief Executive Officer of the Company
or to another committee of the Company any or all of the authority of the
Committee with respect to Awards to Grantees, other than Grantees who are
non-employee directors, executive officers, or are (or are expected to be)
Covered Employees and/or are Section 16 Persons at the time any such delegated
authority is exercised, to the extent such delegation is permissible under
Delaware law.

3.2    Powers of Committee. Subject to and consistent with the provisions of
this Plan, the Committee has full and final authority and sole discretion as
follows:

(i)    to determine when, to whom and in what types and amounts Awards should be
granted;

(ii)    to grant Awards in any number, and to determine the terms and conditions
applicable to each Award (including the number of Shares or the amount of cash
or other property to which an Award will relate, any exercise price, grant price
or purchase price, any limitation or restriction, any schedule for or
performance conditions relating to the earning of the Award or the lapse of
limitations, forfeiture restrictions, restrictions on exercisability or
transferability, any performance goals including those relating to the Company
and/or an Affiliate and/or any division or department thereof and/or an
individual, and/or vesting based on the passage of time, based in each case on
such considerations as the Committee shall determine);

(iii)    to determine the benefit payable under any Performance Unit,
Performance Share, Dividend Equivalent, or Other Stock-Based Award and to
determine whether any performance or vesting conditions have been satisfied;

(iv)    to determine whether or not specific Awards shall be granted in
connection with other specific Awards, and if so, whether they shall be
exercisable cumulatively with, or alternatively to, such other specific Awards
and all other matters to be determined in connection with an Award;

(v)    to determine the Option Term and the SAR term;

(vi)    to determine the amount, if any, that a Grantee shall pay for Restricted
Shares, when Restricted Shares (including Restricted Shares acquired upon the
exercise of an Option) shall be forfeited, and whether such shares shall be held
in escrow;

 

8



--------------------------------------------------------------------------------

(vii)    to determine whether, to what extent and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited or surrendered or any terms of the Award may be waived, and
to accelerate the exercisability of, and to accelerate or waive any or all of
the terms and conditions applicable to, any Award or any group of Awards for any
reason;

(viii)    to determine with respect to Awards whether, to what extent and under
what circumstances cash, Shares, other Awards, other property and other amounts
payable with respect to an Award will be deferred, either at the election of the
Grantee or if and to the extent specified in the Award Agreement automatically
or at the election of the Committee (whether to limit loss of deductions
pursuant to Code Section 162(m) or otherwise);

(ix)    to offer to exchange or buy out any previously granted Award for a
payment in cash, Shares or other Award;

(x)    to construe and interpret this Plan and to make all determinations,
including factual determinations, necessary or advisable for the administration
of this Plan;

(xi)    to make, amend, suspend, waive and rescind rules, regulations, policies
and procedures relating to this Plan, including rules relating to electronic
Award Agreements, rules with respect to the exercisability and nonforfeitability
of Awards upon the Termination of Affiliation of a Grantee, and rules (including
special definitions where applicable) established for the compliance of this
Plan, Awards and Award Agreements with Code Section 409A;

(xii)    to appoint such agents as the Committee may deem necessary or advisable
to administer this Plan;

(xiii)    to determine the terms and conditions of all Award Agreements (which
need not be identical) and, with the consent of the Grantee, to amend any such
Award Agreement at any time, among other things, to change the Option Price or
grant price for an SAR or to permit transfers of such Awards to the extent
permitted by this Plan; provided that the consent of the Grantee shall not be
required for any amendment (i) which does not materially adversely affect the
rights of the Grantee, or (ii) which is necessary or advisable (as determined by
the Committee) to carry out the purpose of the Award as a result of any new
applicable law or change in an existing applicable law, or (iii) to the extent
this Plan or Award Agreement specifically permits amendment without consent;

(xiv)    to cancel, with the consent of the Grantee, outstanding Awards and to
grant new Awards in substitution therefor;

(xv)    to impose such additional terms and conditions upon the grant, exercise
or retention of Awards as the Committee may, before or concurrently with the
grant thereof, deem appropriate, including limiting the percentage of Awards
which may from time to time be exercised by a Grantee;

(xvi)    to make such adjustments or modifications to Awards to Grantees working
outside the United States as are advisable to fulfill the purposes of this Plan
or to comply with applicable local law and to establish sub-plans for Eligible
Persons outside the United States with such provisions as are consistent with
this Plan as may be suitable in other jurisdictions;

 

9



--------------------------------------------------------------------------------

(xvii)    to make adjustments in the terms and conditions of, and the criteria
in, Awards including in recognition of unusual or nonrecurring events (including
events described in Section 4.2) affecting the Company or an Affiliate or the
financial statements of the Company or an Affiliate, upon a Change of Control,
or in response to changes in applicable laws, regulations or accounting
principles; provided, however, that in no event shall such adjustment increase
the value of an Award for a person expected to be a Covered Employee for whom
the Committee desires to have the Performance-Based Exception apply;

(xviii)    to delegate its authority to one or more officers of the Company with
respect to Awards that do not involve Covered Employees or Section 16 Persons;

(xix)    to determine whether each Option is to be an Incentive Stock Option or
a non-qualified stock option;

(xx)    to designate that the Performance-Based Exception shall apply to an
Award (including a cash bonus) and to select the Performance Measures that will
be used;

(xxi)    to determine the duration and purpose of leaves of absences which may
be granted to a Grantee without constituting a “Termination of Affiliation” for
purposes of this Plan, which periods shall be no shorter than the periods
generally applicable to employees under the Company’s employment policies;

(xxii)    to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret this Plan, the rules and
regulations, any Award Agreement or any other instrument entered into or
relating to an Award under this Plan; and

(xxiii)    to take any other action with respect to any matters relating to this
Plan for which it is responsible and to make all other decisions and
determinations as may be required under the terms of this Plan or as the
Committee may deem necessary or advisable for the administration of this Plan.

Notwithstanding the authority of the Committee set forth in Sections 3.2(i)
through 3.2(xxiii), inclusive, and notwithstanding any other discretionary power
granted to the Committee under this Plan, except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARs in exchange for cash, other Awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without the prior approval of the Company’s stockholders.

All determinations on all matters relating to this Plan or any Award Agreement
may be made in the sole and absolute discretion of the Committee. If not
specified in this Plan, the time at which the Committee must or may make any
determination shall be determined by the

 

10



--------------------------------------------------------------------------------

Committee, and any such determination may thereafter be modified by the
Committee. Any action of the Committee with respect to this Plan or any Award
Agreement shall be final, conclusive and binding on all persons, including the
Company, its Affiliates, any Grantee, any person claiming any rights under this
Plan from or through any Grantee, and stockholders, except to the extent the
Committee subsequently modifies its prior action or takes further action that is
inconsistent with its prior action. The express grant of any specific power to
the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee. The Committee may
delegate to officers or managers of the Company or any Affiliate the authority,
subject to such terms as the Committee shall determine, to perform specified
functions under this Plan (subject to Sections 4.3 and 5.6(iii)). No member of
the Committee shall be liable for any action or determination made with respect
to this Plan or any Award.

ARTICLE 4.

SHARES SUBJECT TO THE PLAN, MAXIMUM AWARDS, AND 162(M) COMPLIANCE

4.1    Number of Shares Available for Grants. Subject to adjustment as provided
in Section 4.2, the number of Shares hereby reserved for issuance under this
Plan shall be three million seven hundred fifty thousand (3,750,000) Shares.
Shares issued pursuant to Awards made pursuant to Section 5.5(ii) will not be
charged against the Shares authorized for issuance under this Plan.

Only Shares actually issued shall be charged against the Shares authorized for
issuance under this Plan. If any Shares subject to an Award granted hereunder
are forfeited or such Award otherwise terminates without the delivery of such
Shares, the Shares subject to such Award, to the extent of any such forfeiture
or termination, shall again be available for grant under this Plan.
Notwithstanding anything to the contrary contained herein, Shares subject to an
Award under this Plan shall not again be made available for issuance or delivery
under this Plan if such shares are (a) tendered in payment of an Option,
(b) delivered or withheld by the Company to satisfy any tax withholding
obligation, or (c) covered by a stock-settled Stock Appreciation Right or other
Award that were not issued upon the settlement of the Award.

Shares delivered pursuant to this Plan may be, in whole or in part, authorized
and unissued Shares, or treasury Shares, including Shares repurchased by the
Company for purposes of this Plan.

4.2    Adjustments in Authorized Shares and Awards; Liquidation, Dissolution or
Change of Control.

(i)    Adjustment in Authorized Shares and Awards. In the event that the
Committee determines that any extraordinary dividend or other distribution
(whether in the form of cash, Shares, or other property), recapitalization,
forward or reverse stock split, subdivision, consolidation or reduction of
capital, reorganization, merger, consolidation, scheme of arrangement, split-up,
spin-off or combination involving the Company or repurchase or exchange of
Shares or other securities of the Company or other rights to purchase Shares or
other

 

11



--------------------------------------------------------------------------------

securities of the Company, or other similar corporate transaction or event
affects the Shares such that any adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Plan, then the
Committee shall, in such manner as it may deem equitable, and in a manner
consistent with and not in violation of Code Section 409A, adjust any or all of
(a) the number and type of Shares (or other securities or property) with respect
to which Awards may be granted, (b) the number and type of Shares (or other
securities or property) subject to outstanding Awards, (c) the grant or exercise
price with respect to any Award or, if deemed appropriate, make provision for a
cash payment to the holder of an outstanding Award, (d) the number and kind of
Shares of outstanding Restricted Shares or relating to any other outstanding
Award in connection with which Shares are subject, and (e) the number of Shares
with respect to which Awards may be granted to a Grantee, as set forth in
Section 4.3; provided, in each case, that with respect to Stock Options and
SARs, no such adjustment shall be authorized to the extent that such adjustment
would cause the Option or SAR (determined as if such Option or SAR was an
Incentive Stock Option) to violate Code Section 424(a); and provided further
that the number of Shares subject to any Award denominated in Shares shall
always be a whole number.

(ii)    Liquidation, Dissolution or Change of Control. Notwithstanding any
provisions hereunder to the contrary, in the case of any liquidation,
dissolution or Change of Control of the Company, the Committee, in its sole
discretion, and in a manner consistent with and not in violation of Code Section
409A, may (i) cancel any or all outstanding Awards of Options, SARs, Performance
Shares, Performance Units and Restricted Share Units, in exchange for a payment
(in cash, or in securities or other property) in the amount that the Grantee
would have received if such Performance Shares, Performance Units and Restricted
Share Units were vested and settled and if such Options and SARs were fully
vested and exercised immediately prior to the liquidation, dissolution or Change
of Control, and without payment with respect to the cancellation of any Option
or SAR if at the time of such cancellation the Option Price with respect to such
Option or the grant price with respect to such SAR exceeds the Fair Market Value
at the time of such cancellation of the Shares subject to the Option or the SAR,
(ii) accelerate the vesting of any Restricted Shares immediately prior to the
Change of Control, and (iii) accelerate the vesting and settlement of any
Deferred Stock immediately prior to such Change of Control, reduced in each case
by any applicable federal, state and local taxes required to be withheld by the
Company. If the Committee fails to exercise the discretion to cancel some or all
outstanding Awards (or in the case of Restricted Shares and Deferred Stock to
accelerate vesting and settlement of such Awards) in connection with a
liquidation, dissolution or Change of Control of the Company pursuant to this
Section 4.2(ii), any Awards for which the Committee fails to exercise such
discretion shall remain outstanding (subject to adjustment in accordance with
Section 4.2(i)) following such liquidation, dissolution or Change of Control of
the Company.

(iii)    Reservation of Rights. Except as provided in this Section 4.2, a
Grantee shall have no rights by reason of (i) any subdivision or consolidation
of Shares of any class, (ii) the payment of any dividend, or (iii) any other
increase or decrease in the number of shares of any class. Any issuance by the
Company of Shares of any class, or securities convertible into Shares of any
class, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of Shares subject to any Award (including the Option
Price or SAR exercise price of Shares subject to an Option or an SAR). The grant
of an Award pursuant to this

 

12



--------------------------------------------------------------------------------

Plan shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure, to merge or consolidate, or to dissolve, liquidate, sell, or
transfer all or any part of its business or assets.

4.3    Compliance with Code Section 162(m).

(i)    Section 162(m) Compliance. To the extent the Committee determines that
compliance with the Performance-Based Exception is desirable with respect to an
Award, this Section 4.3(i) shall apply. Each Award that is intended to meet the
Performance-Based Exception and is granted to a person the Committee believes is
likely to be a Covered Employee at the time such Award is settled shall comply
with the requirements of the Performance-Based Exception; provided, however,
that to the extent Code Section 162(m) requires periodic stockholder approval of
performance measures, such approval shall not be required for the continuation
of this Plan or as a condition to grant any Award hereunder after such approval
is required. In addition, in the event that changes are made to Code Section
162(m) to permit flexibility with respect to the Award or Awards available under
this Plan, the Committee may, subject to this Section 4.3, make any adjustments
to such Awards as it deems appropriate.

(ii)    Annual Individual Limitations. No Grantee who is an employee or
Consultant may be granted Awards for Options, SARs, Restricted Shares,
Restricted Share Units, or Performance Shares (or any other Award which is
determined by reference to the value of Shares or appreciation in the value of
Shares) in any calendar year with respect to more than one million (1,000,000)
Shares; provided, however, that these Awards are subject to adjustment as
provided in Section 4.2 and except as otherwise provided in Section 5.5(ii). In
the case of a Performance Unit Award that is cash-denominated and for which the
limitation set forth in the preceding sentence would not operate as an effective
limitation under Code Section 162(m), no Grantee may be granted an Award in any
calendar year authorizing the receipt of an amount that exceeds $10,000,000.

4.4    Performance-Based Exception Under Section 162(m). Unless and until the
Committee proposes for stockholder vote and stockholders approve a change in the
general performance measures set forth in this Section 4.4, for Awards (other
than Options and SARs) designed to qualify for the Performance-Based Exception,
the objective Performance Measure(s) shall be chosen from among the following:

(i)    Earnings (either in the aggregate or on a per-share basis);

(ii)    Net income (before or after taxes);

(iii)    Operating income;

(iv)    Cash flow;

(v)    Return measures (including return on assets, equity, or sales);

(vi)    Earnings before or after either, or any combination of, taxes, interest
or depreciation and amortization;

 

13



--------------------------------------------------------------------------------

(vii)    Revenue measures (including gross or net revenues);

(viii)    Share price (including growth measures and stockholder return or
attainment by the Shares of a specified value for a specified period of time);

(ix)    Reductions in expense levels in each case, where applicable, determined
either on a Company-wide basis or in respect of any one or more business units;

(x)    Net economic value;

(xi)    Market share;

(xii)    Operating profit;

(xiii)    Costs;

(xiv)    Operating and maintenance cost management and employee productivity;

(xv)    Stockholder returns (including return on assets, investments, equity, or
gross sales);

(xvi)    Operating ratio;

(xvii)    Growth or rate of growth of any of the above business criteria set
forth in this Section;

(xviii)    Economic value added;

(xix)    Aggregate product unit and pricing targets;

(xx)    Strategic business criteria, consisting of one or more objectives based
on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets, and goals relating to acquisitions or divestitures;

(xxi)    Achievement of business or operational goals such as market share
and/or business development;

(xxii)    Results of customer satisfaction surveys;

(xxiii)    Safety record;

(xxiv)    Network and service reliability; and/or

(xxv)    Debt ratings, debt leverage and debt service;

provided that applicable performance measures may be applied on a pre- or
post-tax basis. For Awards intended to comply with the Performance-Based
Exception, the Committee shall set the Performance Measures within the time
period prescribed by Code Section 162(m). The levels of

 

14



--------------------------------------------------------------------------------

performance required with respect to Performance Measures may be expressed in
absolute or relative levels and may be based upon a set increase, set positive
result, maintenance of the status quo, set decrease or set negative result.
Performance Measures may differ for Awards to different Grantees. The Committee
shall specify the weighting (which may be the same or different for multiple
objectives) to be given to each performance objective for purposes of
determining the final amount payable with respect to any such Award. Any one or
more of the Performance Measures may apply to the Grantee, a department, unit,
division or function within the Company or any one or more Affiliates; and may
apply either alone or relative to the performance of other businesses (including
the Company’s peer companies) or individuals (including industry or general
market indices) or relative to the past performance of the Company or a
department, unit, division or function within the Company or any one or more
Affiliates.

The Committee is authorized on the Grant Date and at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Code Section 162(m)), or at any time thereafter (but only
to the extent the exercise of such authority after such period would not cause
the Awards granted to any Grantee for the Performance Period to fail to qualify
as “performance-based compensation” under Code Section 162(m)), in its sole and
absolute discretion, to adjust or modify the calculation of a Performance
Measure for such Performance Period to the extent permitted under Code Section
162(m) in order to prevent the dilution or enlargement of the rights of Grantees
based on designated events or conditions including the following events:

 

  (i) asset write-downs;

 

  (ii) litigation or claim judgments or settlements;

 

  (iii) the effect of changes in tax laws, accounting principles, or other laws
or regulatory rules affecting reported results;

 

  (iv) any reorganization and restructuring programs;

 

  (v) extraordinary, unusual or infrequently occurring items as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year;

 

  (vi) acquisitions or divestitures;

 

  (vii) any other specific unusual or nonrecurring events, or objectively
determinable category thereof;

 

  (viii) foreign exchange gains and losses; and

 

  (ix) a change in the Company’s fiscal year.

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are

 

15



--------------------------------------------------------------------------------

designed to qualify for the Performance-Based Exception may not (unless the
Committee determines to amend the Award so that it no longer qualified for the
Performance-Based Exception) be adjusted upward (the Committee shall retain the
discretion to adjust such Awards downward). The Committee may not, unless the
Committee determines to amend the Award so that it no longer qualifies for the
Performance-Based Exception, delegate any responsibility with respect to Awards
intended to qualify for the Performance-Based Exception. All determinations by
the Committee as to the achievement of the Performance Measure(s) shall be in
writing prior to payment of the Award.

In the event that applicable laws change to permit Committee discretion to alter
the governing performance measures without obtaining stockholder approval of
such changes, and still qualify for the Performance-Based Exception, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.

4.5    Non-Employee Director Sublimit. No non-employee director may be granted
Awards of Options, SARs, Restricted Shares, Restricted Share Units, Bonus
Shares, Performance Shares, or Performance Units (or any other Award which is
denominated in Shares) in any one (1) calendar year with respect to a number of
Shares that exceeds a number equal to the quotient of $300,000 divided by the
grant date fair value of the awards (determined under applicable accounting
principles), rounded down to the nearest whole share; provided, however, for
purposes of the foregoing limitation, (a) any Deferred Stock shall count against
the limit only during the calendar year in which such Award is initially made
and not in the calendar year in which the Deferred Stock is ultimately issued,
and (b) no Shares under any Award or portion thereof which is made pursuant to
an election made by a non-employee director to receive his or her non-employee
director cash compensation in the form of an Award under this Plan rather than
in cash shall count against the limit in this Section 4.5.

ARTICLE 5.

ELIGIBILITY AND GENERAL CONDITIONS OF AWARDS

5.1    Eligibility. The Committee may in its discretion grant Awards to any
Eligible Person, whether or not he or she has previously received an Award.

5.2    Award Agreement. To the extent not set forth in this Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.

5.3    General Terms, Termination of Affiliation and Change of Control. Except
as provided in an Award Agreement or as otherwise provided below in this
Section 5.3, all Options or SARs that have not been exercised, or any other
Awards that remain subject to a risk of forfeiture or which are not otherwise
vested, or which have outstanding Performance Periods, at the time of a
Termination of Affiliation shall be forfeited to the Company. The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise or
vesting of an Award as it may deem advisable, including restrictions under
applicable federal securities laws.

 

16



--------------------------------------------------------------------------------

(i)    Options and SARs. Except as otherwise provided in an Award Agreement:

(A)    If Termination of Affiliation occurs for a reason other than Retirement,
death, Disability or Cause, Options and SARs which were vested and exercisable
immediately before such Termination of Affiliation, or become exercisable upon
such Termination of Affiliation, shall remain exercisable for a period of three
(3) months following such Termination of Affiliation (but not for more than ten
(10) years from the Grant Date of the Award or expiration of the Option Term, if
earlier) and shall then terminate.

(B)    If Termination of Affiliation occurs by reason of Retirement, Options and
SARs will become immediately vested upon such Termination of Affiliation and
shall remain exercisable until expiration of the Option Term or exercise period
and shall then terminate

(C)    If Termination of Affiliation occurs by reason of death or Disability,
Options and SARs will become immediately vested and exercisable upon such
Termination of Affiliation and shall remain exercisable for a period of one
(1) year following such Termination of Affiliation (but not for more than ten
(10) years from the Grant Date of the Award or expiration of the Option Term, if
earlier) and shall then terminate.

(D)    If Termination of Affiliation occurs on account of a Change of Control,
any unexercised Option or SAR, whether or not exercisable on the date of the
Change of Control, shall thereupon be fully exercisable and may be exercised, in
whole or in part, subject to the provisions of Section 5.3(i)(A).

(E)    If Termination of Affiliation is for Cause, then any unexercised Option
or SAR shall be thereupon cancelled.

(ii)    Restricted Shares and Restricted Share Units. Except as otherwise
provided in an Award Agreement:

(A)    If Termination of Affiliation occurs by reason of death prior to the last
day of the Period of Restriction, Restricted Shares and Restricted Share Units
will become immediately vested.

(B)    If Termination of Affiliation occurs by reason of Retirement prior to the
last day of the Period of Restriction, then upon such Termination of Affiliation
the Grantee will become immediately vested in a number of the Grantee’s
Restricted Shares and Restricted Share Units which will be determined by
multiplying the total number of the Grantee’s Restricted Shares and Restricted
Share Units by a fraction, the numerator of which shall be the number of
consecutive 12-month periods of employment completed by the Grantee with the
first such period commencing on the Grant Date, and the denominator of which
shall be the total number of 12-month periods in the Period of Restriction. Any
Restricted Shares and Restricted Share Units that remain unvested following such
Termination of Affiliation shall be forfeited by the Grantee.

(C)    If Termination of Affiliation occurs by reason of Disability prior to the
last day of the Period of Restriction, then upon such Termination of Affiliation
the

 

17



--------------------------------------------------------------------------------

Grantee will become immediately vested in a number of the Grantee’s Restricted
Shares and Restricted Share Units which will be determined by multiplying the
total number of the Grantee’s Restricted Shares and Restricted Share Units by a
fraction, the numerator of which shall be the number of consecutive 12-month
periods of employment completed by the Grantee with the first such period
commencing on the Grant Date, and the denominator of which shall be the total
number of 12-month periods in the Period of Restriction. Any Restricted Shares
and Restricted Share Units that remain unvested following such Termination of
Affiliation shall be forfeited by the Grantee.

(D)    If Termination of Affiliation occurs prior to the last day of the Period
of Restriction on account of a Change of Control, Restricted Shares and
Restricted Share Units will become immediately vested.

(E)    If Termination of Affiliation occurs prior to the last day of the Period
of Restriction for any reason other than death or Disability or Retirement or a
Change of Control, all Restricted Shares and Restricted Share Units shall be
forfeited by the Grantee.

(F)    Any Restricted Shares that are forfeited by the Grantee shall be
reacquired by the Company, and the Grantee shall sign any document and take any
other action required to assign such Shares back to the Company.

(iii)    Deferred Stock. Except as otherwise provided in an Award Agreement:

(A)    If Termination of Affiliation occurs by reason of death or Disability or
Retirement or a Change of Control, Shares subject to a Deferred Stock Award will
become immediately vested. The Company shall settle all Deferred Stock as
provided in the Award Agreement.

(B)    If Termination of Affiliation occurs by reason other than death or
Disability or Retirement or a Change of Control, the Grantee’s Deferred Stock,
to the extent not vested before such Termination of Affiliation, will be
cancelled and forfeited to the Company.

(iv)    Performance Shares and Performance Units. Except as otherwise provided
in an Award Agreement, Performance Shares and Performance Units will become
nonforfeitable on the Vesting Date, and if, prior to the Vesting Date,

(A)    A Termination of Affiliation occurs during a Performance Period for a
reason other than Disability, Retirement, Change of Control or death, all
Performance Shares and Performance Units shall be forfeited upon such
Termination of Affiliation.

(B)    A Termination of Affiliation occurs during a Performance Period by reason
of Disability or Retirement, the Grantee shall become vested immediately in the
Award earned with respect to any completed Performance Period as of the date of
the Grantee’s Termination of Affiliation, and will forfeit the Award with
respect to any Performance Periods that are not completed as of the date of the
Grantee’s Termination of Affiliation.

 

18



--------------------------------------------------------------------------------

(C)    A Termination of Affiliation occurs on account of a Change of Control or
by reason of death, the Grantee shall become immediately vested in the earned
Award with respect to any completed Performance Period as of the date of the
Grantee’s Termination of Affiliation, and with respect to any Performance Period
that is not complete as of the date of Grantee’s Termination of Affiliation, the
Grantee will vest in the Award that would be earned for such Performance Period
as if the performance goals for such Performance Period were met at target.

(v)    Dividend Equivalents. If Dividend Equivalents have been credited with
respect to any Award and such Award (in whole or in part) is forfeited, all
Dividend Equivalents issued in connection with such forfeited Award (or portion
of an Award) shall also be forfeited to the Company.

(vi)    Waiver by Committee. Notwithstanding the foregoing provisions of this
Section 5.3, the Committee may in its sole discretion as to all or part of any
Award as to any Grantee, at the time the Award is granted or thereafter,
determine that Awards shall become exercisable or vested upon a Termination of
Affiliation, determine that Awards shall continue to become exercisable or
vested in full or in installments after Termination of Affiliation, extend the
period for exercise of Options or SARs following Termination of Affiliation (but
not beyond ten (10) years from the date of grant of the Option or SAR), or
provide that any Restricted Share Award, Deferred Stock Award or Performance
Award shall in whole or in part not be forfeited upon such Termination of
Affiliation.

5.4    Nontransferability of Awards.

(i)    Each Award and each right under any Award shall be exercisable only by
the Grantee during the Grantee’s lifetime, or, if permissible under applicable
law, by the Grantee’s guardian or legal representative or by a transferee
receiving such Award pursuant to a qualified domestic relations order (a “QDRO”)
as defined in the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder or by an agent acting exclusively
for the benefit of the Grantee pursuant to a power of attorney. Nothing herein
shall be construed as requiring the Committee to honor a QDRO except to the
extent required under applicable law.

(ii)    No Award (prior to the time, if applicable, Shares are delivered in
respect of such Award), and no right under any Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee otherwise than by will or by the laws of descent and distribution (or in
the case of Restricted Shares, to the Company) or pursuant to a QDRO, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary to receive benefits in
the event of the Grantee’s death shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

19



--------------------------------------------------------------------------------

(iii)    Notwithstanding subsections (i) and (ii) above, to the extent provided
in the Award Agreement, Deferred Stock and Awards other than Incentive Stock
Options, may be transferred, without consideration, to a Permitted Transferee.
For this purpose, a “Permitted Transferee” in respect of any Grantee means any
member of the Immediate Family of such Grantee, any trust of which all of the
primary beneficiaries are such Grantee or members of his or her Immediate
Family, or any partnership (including limited liability companies and similar
entities) of which all of the partners or members are such Grantee or members of
his or her Immediate Family; and the “Immediate Family” of a Grantee means the
Grantee’s spouse, children, stepchildren, grandchildren, parents, stepparents,
siblings, grandparents, nieces and nephews or the spouse of any of the foregoing
individuals. Such Award may be exercised by such transferee in accordance with
the terms of such Award. If so determined by the Committee, a Grantee may, in
the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of the Grantee, and to receive any
distribution with respect to any Award upon the death of the Grantee. A
transferee, beneficiary, guardian, legal representative or other person claiming
any rights under this Plan from or through any Grantee shall be subject to the
provisions of this Plan and any applicable Award Agreement, except to the extent
this Plan and Award Agreement otherwise provide with respect to such persons,
and to any additional restrictions or limitations deemed necessary or
appropriate by the Committee.

5.5    Stand-Alone and Substitute Awards.

(i)    Subject to all Awards being granted in compliance with Code Section 409A,
Awards granted under this Plan may, in the discretion of the Committee, be
granted either alone, in addition to, or in substitution for, any other Award
granted under this Plan or any award or benefit granted by the Company or any
Affiliate under any other plan, program, arrangement, contract or agreement (a
“Non-Plan Award”); provided that if the stand-alone or substitute Award is
intended to qualify for the Performance-Based Exception, it must separately
satisfy the requirements of the Performance-Based Exception. If an Award is
granted in substitution for another Award or any Non-Plan Award, the Committee
shall require the surrender of such other Award or Non-Plan Award in
consideration for the grant of the new Award. Awards granted in addition to
other Awards or Non-Plan Awards may be granted either at the same time as or at
a different time from the grant of such other Awards or Non-Plan Awards.

(ii)    The Committee may, in its discretion and on such terms and conditions as
the Committee considers appropriate in the circumstances, grant Awards under
this Plan (“Substitute Awards”) in substitution for stock and stock-based awards
(“Acquired Entity Awards”) held by current and former employees or non-employee
directors of, or Consultants to, another corporation or entity who become
Eligible Persons as the result of a merger or consolidation of the employing
corporation or other entity (the “Acquired Entity”) with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the Acquired Entity immediately prior to such merger, consolidation or
acquisition (“Acquisition Date”) in order to preserve for the Grantee the
economic value of all or a portion of such Acquired Entity Award at such price
as the Committee determines necessary to achieve preservation of economic value
and in a manner consistent with and not in violation of Code Section 409A. The
limitations of Sections 4.1 and 4.3 on the number of Shares reserved or
available for grants, and the limitations under Sections 6.3 and 7.3 with
respect to Option Prices and grant prices for SARs, shall not apply to
Substitute Awards granted under this subsection (ii).

 

20



--------------------------------------------------------------------------------

5.6    Compliance with Rule 16b-3.

(i)    Six-Month Holding Period Advice. Unless a Grantee could otherwise dispose
of or exercise a derivative security or dispose of Shares delivered under this
Plan without incurring liability under Section 16(b) of the Exchange Act, the
Committee may advise or require a Grantee to comply with the following in order
to avoid incurring liability under Section 16(b): (a) at least six months must
elapse from the date of acquisition of a derivative security under this Plan to
the date of disposition of the derivative security (other than upon exercise or
conversion) or its underlying equity security, and (b) Shares granted or awarded
under this Plan other than upon exercise or conversion of a derivative security
must be held for at least six months from the date of grant of an Award.

(ii)    Reformation to Comply with Exchange Act Rules. To the extent the
Committee determines that a grant or other transaction by a Section 16 Person
should comply with applicable provisions of Rule 16b-3 (except for transactions
exempted under alternative Exchange Act rules), the Committee shall take such
actions as necessary to make such grant or other transaction so comply, and if
any provision of this Plan or any Award Agreement relating to a given Award does
not comply with the requirements of Rule 16b-3 as then applicable to any such
grant or transaction, such provision will be construed or deemed amended, if the
Committee so determines, to the extent necessary to conform to the then
applicable requirements of Rule 16b-3.

(iii)    Rule 16b-3 Administration. Any function relating to a Section 16 Person
shall be performed solely by the Committee if necessary to ensure compliance
with applicable requirements of Rule 16b-3, to the extent the Committee
determines that such compliance is desired. Each member of the Committee or
person acting on behalf of the Committee shall be entitled to, in good faith,
rely or act upon any report or other information furnished to him by any
officer, manager or other employee of the Company or any Affiliate, the
Company’s independent certified public accountants or any executive compensation
consultant or attorney or other professional retained by the Company to assist
in the administration of this Plan.

5.7    Cancellation and Rescission of Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised Award at any time if the Grantee is
not in compliance with all applicable provisions of the Award Agreement and this
Plan or if the Grantee has a Termination of Affiliation for Cause.

5.8    Clawback Policy. Notwithstanding any other provision in this Plan, any
Award may be subject to recovery under any law, governmental regulation or stock
exchange listing requirement, including certain provisions of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or certain recovery
provisions of the Sarbanes-Oxley Act of 2002, or any other compensation clawback
policy that is adopted by the Committee and that will require the Company to be
able to claw back compensation paid to an executive under certain circumstances.
Any Grantee or beneficiary receiving an Award acknowledges that the Award

 

21



--------------------------------------------------------------------------------

may be clawed back by the Company in accordance with any policies and procedures
adopted by the Committee in order to comply with any law, governmental
regulation or stock exchange listing requirement or as set forth in an Award
Agreement.

5.9    Restrictive Covenants and Forfeiture Events. The Committee may, in its
sole and absolute discretion, place certain restrictive covenants in an Award
Agreement requiring the Grantee to agree to refrain from certain actions,
including certain actions following a Termination of Affiliation or Termination
of Employment. The Committee may specify in an Award Agreement that the
Grantee’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Grantee, the
Grantee’s Termination of Affiliation for Cause, or other conduct by the Grantee
that is detrimental to the business or reputation of the Company and/or its
Affiliates.

5.10    No Dividends or Dividend Equivalents on Unvested Awards. Notwithstanding
any other provision in this Plan to the contrary, in no event may cash or stock
dividends or Dividend Equivalents relating to an unvested portion of an Award be
paid to a Grantee before that portion of the Award becomes vested.

ARTICLE 6.

STOCK OPTIONS

6.1    Grant of Options. Subject to and consistent with the provisions of this
Plan, Options may be granted to any Eligible Person in such number, and upon
such terms, and at any time and from time to time as determined by the
Committee. Without in any manner limiting the generality of the foregoing, the
Committee may grant to any Eligible Person, or permit any Eligible Person to
elect to receive, an Option in lieu of or in substitution for any other
compensation (whether payable currently or on a deferred basis, and whether
payable under this Plan or otherwise) which such Eligible Person may be eligible
to receive from the Company or an Affiliate.

6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the Option Term (not to exceed
ten (10) years from its Grant Date), the number of Shares to which the Option
pertains, the time or times at which such Option shall be exercisable and such
other provisions as the Committee shall determine.

6.3    Option Price. Except with respect to Substitute Awards, the Option Price
of an Option under this Plan shall be determined in the sole discretion of the
Committee, but in no case shall the Option Price be less than 100% of the Fair
Market Value of a Share on the Grant Date.

6.4    Grant of Incentive Stock Options. At the time of the grant of any Option,
the Committee may in its discretion designate that such Option shall be made
subject to additional

 

22



--------------------------------------------------------------------------------

restrictions to permit it to qualify as an Incentive Stock Option. Any Option
designated as an Incentive Stock Option:

(i)    shall be granted only to an employee of the Company or a Subsidiary
Corporation (as defined below);

(ii)    shall be granted within ten (10) years from the earlier of the date this
Plan is adopted or the date this Plan is approved by stockholders of the
Company;

(iii)    shall have an Option Price of not less than 100% of the Fair Market
Value of a Share on the Grant Date, and, if granted to a person who owns capital
stock (including stock treated as owned under Code Section 424(d)) possessing
more than 10% of the total combined voting power of all classes of capital stock
of the Company or any Subsidiary Corporation (a “10% Owner”), have an Option
Price not less than 110% of the Fair Market Value of a Share on its Grant Date;

(iv)    shall have an Option Term of not more than ten (10) years (five years if
the Grantee is a 10% Owner) from its Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;

(v)    shall not have an aggregate Fair Market Value (as of the Grant Date) of
the Shares with respect to which Incentive Stock Options (whether granted under
this Plan or any other stock option plan of the Grantee’s employer or any parent
or Subsidiary Corporation (“Other Plans”)) are exercisable for the first time by
such Grantee during any calendar year (“Current Grant”), determined in
accordance with the provisions of Code Section 422, which exceeds $100,000 (the
“$100,000 Limit”);

(vi)    shall, if the aggregate Fair Market Value of the Shares (determined on
the Grant Date) with respect to the Current Grant and all Incentive Stock
Options previously granted under this Plan and any Other Plans which are
exercisable for the first time during a calendar year (“Prior Grants”) would
exceed the $100,000 Limit, be, as to the portion in excess of the $100,000
Limit, exercisable as a separate option that is not an Incentive Stock Option at
such date or dates as are provided in the Current Grant;

(vii)    shall require the Grantee to notify the Committee of any disposition of
any Shares delivered pursuant to the exercise of the Incentive Stock Option
under the circumstances described in Code Section 421(b) (relating to holding
periods and certain disqualifying dispositions) (“Disqualifying Disposition”)
within 10 days of such a Disqualifying Disposition;

(viii)    shall by its terms not be assignable or transferable other than by
will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, to the extent provided in this Plan in any manner specified by the
Committee, designate in writing a beneficiary to exercise his or her Incentive
Stock Option after the Grantee’s death; and

(ix)    shall, if such Option nevertheless fails to meet the foregoing
requirements, or otherwise fails to meet the requirements of Code Section 422
for an Incentive Stock Option, be treated for all purposes of this Plan, except
as otherwise provided in subsections (iv) and (v) above, as an Option that is
not an Incentive Stock Option.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing and Section 3.2, the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option.

For purposes of this Section 6.4, “Subsidiary Corporation” means a corporation
other than the Company in an unbroken chain of corporations beginning with the
Company if, at the time of granting the Option, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

6.5    Payment. Except as otherwise provided by the Committee in an Award
Agreement, Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares
made by any one or more of the following means subject to the approval of the
Committee:

(i)    cash, personal check or wire transfer;

(ii)    Shares, valued at their Fair Market Value on the date of exercise (or by
delivering a certification or attestation of ownership of such Shares);

(iii)    with the approval of the Committee, Restricted Shares held by the
Grantee, with each Share valued at the Fair Market Value of a Share on the date
of exercise;

(iv)    with the approval of the Committee, for any Option other than an
Incentive Stock Option, by a “net exercise” arrangement pursuant to which the
Company will not require a payment for the Shares with respect to which the
Option is being exercised but will reduce the number of Shares upon the exercise
by the smallest number of whole Shares having a Fair Market Value on the date of
exercise necessary to cover the aggregate payment amount; or

(v)    subject to applicable law (including the prohibited loan provisions of
Section 402 of the Sarbanes-Oxley Act of 2002), pursuant to procedures approved
by the Committee, through the sale of the Shares acquired on exercise of the
Option through a broker-dealer to whom the Grantee has submitted an irrevocable
notice of exercise and irrevocable instructions to deliver promptly to the
Company the amount of sale proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of federal, state, local or
foreign withholding taxes payable by Grantee by reason of such exercise.

The Committee may in its discretion specify that, if any Restricted Shares
(“Tendered Restricted Shares”) are used to pay the Option Price, (x) all the
Shares acquired on exercise of the Option shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option, or (y) a number of Shares acquired on exercise of the
Option equal to the number of Tendered Restricted Shares shall be subject to the
same restrictions as the Tendered Restricted Shares, determined as of the date
of exercise of the Option.

 

24



--------------------------------------------------------------------------------

ARTICLE 7.

STOCK APPRECIATION RIGHTS

7.1    Issuance. Subject to and consistent with the provisions of this Plan, the
Committee, at any time and from time to time, may grant SARs to any Eligible
Person either alone or in addition to other Awards granted under this Plan. Such
SARs may, but need not, be granted in connection with a specific Option granted
under Article 6. Any SAR related to a non-qualified Option (i.e., an Option that
is not intended to be an Incentive Stock Option) may be granted at the same time
such Option is granted or at any time thereafter before exercise or expiration
of such Option. Any SAR related to an Incentive Stock Option must be granted at
the same time such Option is granted. The Committee may impose such conditions
or restrictions on the exercise of any SAR as it shall deem appropriate.

7.2    Award Agreements. Each SAR grant shall be evidenced by an Award Agreement
in such form as the Committee may approve and shall contain such terms and
conditions not inconsistent with other provisions of this Plan as determined
from time to time by the Committee; provided that no SAR grant shall have a term
of more than ten (10) years from the date of grant of the SAR.

7.3    Grant Price. The grant price of an SAR shall be determined by the
Committee in its sole discretion; provided that the grant price shall not be
less than the lesser of 100% of the Fair Market Value of a Share on the date of
the grant of the SAR, or the Option Price under the non-qualified Option to
which the SAR relates.

7.4    Exercise and Payment. Upon the exercise of SARs, the Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying: (A) the excess of the Fair Market Value of a Share on the date of
exercise over 100% of the Fair Market Value of a Share on the Grant Date of the
SAR (or such higher strike price as specified in the Award Agreement), by
(B) the number of Shares with respect to which the SAR is exercised; provided
that the Committee may provide in the Award Agreement that the benefit payable
on exercise of a SAR shall not exceed such percentage of the Fair Market Value
of a Share on the Grant Date as the Committee shall specify. The Fair Market
Value of a Share on the Grant Date and date of exercise of SARs shall be
determined in the same manner as the Fair Market Value of a Share on the date of
grant of an Option is determined. SARs shall be deemed exercised on the date
written notice of exercise in a form acceptable to the Committee is received by
the Secretary of the Company. Unless the Award Agreement provides otherwise, the
Company shall make payment in respect of any SAR within five (5) days of the
date the SAR is exercised. Any payment by the Company in respect of an SAR may
be made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine.

7.5    Grant Limitations. The Committee may at any time impose any other
limitations upon the exercise of SARs which, in the Committee’s sole discretion,
are necessary or desirable in order for Grantees to qualify for an exemption
from Section 16(b) of the Exchange Act.

 

25



--------------------------------------------------------------------------------

ARTICLE 8.

RESTRICTED SHARES AND RESTRICTED SHARE UNITS

8.1    Grant of Restricted Shares and Restricted Share Units. Subject to and
consistent with the provisions of this Plan, the Committee, at any time and from
time to time, may grant Restricted Shares and Restricted Share Units to any
Eligible Person in such amounts as the Committee shall determine.

8.2    Award Agreement. Each grant of Restricted Shares and Restricted Share
Units shall be evidenced by an Award Agreement that shall specify the Period(s)
of Restriction, the number of Restricted Shares or Restricted Share Units
granted, and such other provisions as the Committee shall determine. The
Committee may impose such conditions and/or restrictions on any Restricted
Shares and Restricted Share Units granted pursuant to this Plan as it may deem
advisable, including, but not limited to, restrictions based upon the
achievement of specific performance goals, time-based restrictions, time-based
restrictions following the attainment of the performance goals, and/or
restrictions under applicable securities laws.

8.3    Consideration for Restricted Shares. The Committee shall determine the
amount, if any, that a Grantee shall pay for Restricted Shares, which shall be
(except with respect to Restricted Shares that are treasury shares) at least the
Minimum Consideration for each Restricted Share. Such payment shall be made in
full by the Grantee before the delivery of the shares and in any event no later
than 10 business days after the Grant Date for such shares.

8.4    Effect of Forfeiture of Restricted Shares. If Restricted Shares are
forfeited, and if the Grantee was required to pay for such shares or acquired
such Restricted Shares upon the exercise of an Option, the Grantee shall be
deemed to have resold such Restricted Shares to the Company at a price equal to
the lesser of (x) the amount paid by the Grantee for such Restricted Shares, or
(y) the Fair Market Value of a Share on the date of such forfeiture. The Company
shall pay to the Grantee the deemed sale price as soon as is administratively
practical. Such Restricted Shares shall cease to be outstanding, and shall no
longer confer on the Grantee thereof any rights as a stockholder of the Company,
from and after the date of the event causing the forfeiture, whether or not the
Grantee accepts the Company’s tender of payment for such Restricted Shares.

8.5    Restricted Shares Book Entry, Escrow, Certificate Legends. The Committee
may provide that Restricted Shares be held in book entry with the transfer agent
until there is a lapse of the Period of Restriction with respect to such
Restricted Shares and certificates are issued or until such Restricted Shares
are forfeited, or the Committee may provide that the certificates for any
Restricted Shares (x) shall be held (together with a stock power executed in
blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Shares become nonforfeitable or are forfeited and/or (y) shall bear
an appropriate legend restricting the transfer of such Restricted Shares under
this Plan. If any Restricted Shares become nonforfeitable, the Company shall
cause certificates for such shares to be delivered without such legend.

 

26



--------------------------------------------------------------------------------

ARTICLE 9.

PERFORMANCE UNITS AND PERFORMANCE SHARES

9.1    Grant of Performance Units and Performance Shares. Subject to and
consistent with the provisions of this Plan, Performance Units or Performance
Shares may be granted to any Eligible Person in such amounts and upon such
terms, and at any time and from time to time, as determined by the Committee.

9.2    Value/Performance Goals. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units or Performance Shares that will be paid
to the Grantee. With respect to Covered Employees and to the extent the
Committee deems it appropriate to comply with Code Section 162(m), all
performance goals shall be objective Performance Measures satisfying the
requirements for the Performance-Based Exception, and shall be set by the
Committee within the time period prescribed by Code Section 162(m) and related
regulations.

(i)    Performance Unit. Each Performance Unit may be denominated in cash and
shall have an initial value that is established by the Committee at the time of
grant.

(ii)    Performance Share. Each Performance Share shall have an initial value
equal to the Fair Market Value of a Share on the date of grant.

9.3    Earning and Form and Timing of Payment of Performance Units and
Performance Shares. After the applicable Performance Period has ended, the
amount earned by the Grantee shall be based on the level of achievement of
performance goals set by the Committee. If a Performance Unit or Performance
Share Award is intended to comply with the Performance-Based Exception, the
Committee shall certify the level of achievement of the performance goals in
writing before the Award is settled.

The settlement of Performance Units or Performance Shares shall be in Shares,
unless at the discretion of the Committee and as set forth in the Award
Agreement, settlement is to be in cash or in some combination of cash and
Shares.

If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Committee
determines that the Award, the performance goals, or the Performance Period are
no longer appropriate, the Committee may adjust, change, eliminate or cancel the
Award, the performance goals, or the applicable Performance Period, as it deems
appropriate in order to make them appropriate and comparable to the initial
Award, the performance goals, or the Performance Period; provided, however, to
the extent the Committee deems it appropriate to comply with Code Section
162(m), no such action may be taken by the Committee with respect to an Award if
the Grantee is or becomes or is anticipated to become a Covered Employee if such
action would disqualify the Award from the Performance-Based Exception.

Payment of earned Performance Units or Performance Shares shall be made in a
lump sum following the latest to occur of (a) the vesting event, or (b) the
determination of the level of achievement of the performance goals for the
applicable Performance Period; provided,

 

27



--------------------------------------------------------------------------------

however, payment may be deferred to a later date in accordance with a deferral
rule, policy or procedure established pursuant to Article 15. The Committee may
pay earned Performance Units or Performance Shares in the form of cash or in
Shares (or in a combination thereof). Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The form of payout of such
Awards shall be set forth in the Award Agreement pertaining to the grant of the
Award.

Subject to Section 5.10, at the discretion of the Committee, a Grantee may be
entitled to receive any dividends or Dividend Equivalents declared with respect
to Shares deliverable in connection with grants of Performance Units or
Performance Shares which have been earned, but not yet delivered to the Grantee.

ARTICLE 10.

BONUS SHARES

Subject to the terms of this Plan, the Committee may grant Bonus Shares to any
Eligible Person, in such amount and upon such terms and at any time and from
time to time as shall be determined by the Committee. The terms of such Bonus
Shares shall be set forth in the Award Agreement pertaining to the grant of the
Award.

ARTICLE 11.

DEFERRED STOCK

11.1    Grant of Deferred Stock.

(i)    Subject to and consistent with the provisions of this Plan, the
Committee, at any time and from time to time, may grant Deferred Stock to any
Eligible Person, in such amount and upon such terms as the Committee shall
determine, including the time and form under which such Deferred Stock will be
issued. Unless otherwise specified in an Award Agreement, a Grantee’s rights to
receive Deferred Stock shall always be fully vested.

(ii)    In addition, if and to the extent permitted by the Committee, an
Eligible Person may elect (a “Deferral Election”) at such times and consistent
with and not in violation of Code Section 409A and such rules and procedures
adopted by the Committee, to receive all or any portion of his salary and/or
bonus in the form of a number of shares of Deferred Stock equal to the quotient
of the amount of salary and/or cash bonus to be paid in the form of Deferred
Stock divided by the Fair Market Value of a Share on the date such salary or
bonus would otherwise be paid in cash.

11.2    Delivery and Limitations. Delivery of Shares will occur upon expiration
of the deferral period specified for the Award of Deferred Stock by the
Committee or as elected by the Eligible Person, to the extent such an election
is permitted. A Grantee awarded Deferred Stock will have no voting rights with
respect to such Deferred Stock until delivery of the Shares. Except to the
extent provided otherwise in the Award Agreement, a Grantee will have the rights
to receive Dividend Equivalents in respect of Deferred Stock, which Dividend
Equivalents shall be deemed reinvested in additional Shares of Deferred Stock.

 

28



--------------------------------------------------------------------------------

ARTICLE 12.

DIVIDEND EQUIVALENTS

The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with another Award. Subject to Section 5.10, the Committee may
provide that Dividend Equivalents be paid or distributed when accrued or deemed
to have been reinvested in additional Shares or additional Awards or otherwise
reinvested.

ARTICLE 13.

OTHER STOCK-BASED AWARDS

The Committee is authorized, subject to limitations under applicable law, to
grant such other incentive awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Shares,
as deemed by the Committee to be consistent with the purposes of this Plan
including, subject to Section 18.2, Shares awarded which are not subject to any
restrictions or conditions and Awards valued by reference to the value of
securities of or the performance of specified Affiliates. Subject to and
consistent with the provisions of this Plan, the Committee shall determine the
terms and conditions of such Awards. Except as provided by the Committee, Shares
delivered pursuant to a purchase right granted under this Article 13 shall be
purchased for such consideration, paid for by such methods and in such forms,
including cash, Shares, outstanding Awards or other property, as the Committee
shall determine.

ARTICLE 14.

BENEFICIARY DESIGNATION

Each Grantee under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.

ARTICLE 15.

DEFERRALS

The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of Shares that would otherwise be due by virtue of the
exercise of an Option or SAR, the lapse or waiver of restrictions with respect
to Restricted Shares, the satisfaction of any requirements or goals with respect
to Restricted Share Units, Performance Units or Performance Shares, or the grant
of Bonus Shares. If any such deferral is required or permitted, such deferral
shall be in accordance with applicable rules, policies and/or procedures
established by the

 

29



--------------------------------------------------------------------------------

Committee, including, but not limited to, the Code Section 409A Rules and
Policies. Except as otherwise provided in the Award Agreement or pursuant to
applicable Grantee elections, and subject to the Code Section 409A Rules and
Policies, any payment or any Shares that are subject to such deferral shall be
made or delivered to the Grantee upon the Grantee’s Termination of Affiliation.

ARTICLE 16.

AMENDMENT, MODIFICATION, AND TERMINATION

16.1    Amendment, Modification, and Termination. Subject to Section 16.3, the
Board may, at any time and from time to time, alter, amend, suspend, discontinue
or terminate this Plan in whole or in part without the approval of the Company’s
stockholders, except that any amendment or alteration shall be subject to the
approval of the Company’s stockholders if (a) such stockholder approval is
required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the Shares may then be listed or
quoted, or (b) the Board, in its discretion, determines to submit such
amendments or alterations to stockholders for approval. The Board may delegate
to the Committee any or all of the authority of the Board under this
Section 16.1.

16.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.2) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan; provided that to the extent an Award is intended to meet the
requirements of the Performance-Based Exception no such adjustment shall be
authorized to the extent that such authority would be inconsistent with this
Plan’s meeting such requirements.

16.3    Awards Previously Granted. Except as otherwise specifically permitted in
this Plan or an Award Agreement, no termination, amendment, or modification of
this Plan shall adversely affect in any material way any Award previously
granted under this Plan, without the written consent of the Grantee of such
Award.

16.4    Contemplated Amendments. It is expressly contemplated that the Board may
amend this Plan in any respect the Board deems necessary or advisable to provide
Eligible Persons with the maximum benefits provided or to be provided under the
provisions of the Code and the regulations promulgated thereunder relating to
Incentive Stock Options or to the nonqualified deferred compensation provisions
of Code Section 409A and/or to bring this Plan and/or Awards granted under it
into compliance therewith.

 

30



--------------------------------------------------------------------------------

ARTICLE 17.

WITHHOLDING

17.1    Withholding.

(i)    The Committee in its sole discretion may provide that when taxes are to
be withheld in connection with the exercise of an Option or SAR, or upon the
lapse of restrictions on Restricted Shares, or upon the transfer of Deferred
Stock, or upon payment of any other benefit or right under this Plan (the date
on which such exercise occurs or such restrictions lapse or such payment of any
other benefit or right occurs hereinafter referred to as the “Tax Date”), the
Grantee may elect to make payment for the withholding of federal, state, local
and foreign taxes, including Social Security and Medicare (“FICA”) taxes by one
or a combination of the following methods:

(A)    payment of an amount in cash equal to the amount to be withheld;

(B)    delivering part or all of the amount to be withheld in the form of Shares
valued at their Fair Market Value on the Tax Date;

(C)    requesting the Company to withhold from those Shares that would otherwise
be received upon exercise of the Option or SAR, upon the lapse of restrictions
on Restricted Shares, upon the transfer of Deferred Stock, or upon the
settlement and payment of a Performance Shares Award or Restricted Stock Unit
Award, a number of Shares having a Fair Market Value on the Tax Date equal to
the amount to be withheld; or

(D)    withholding from any compensation otherwise due to the Grantee.

With respect to any Awards to be satisfied by withholding Shares pursuant to
clause (C) above, the number of Shares withheld shall be equal to the number of
whole Shares (rounded up to the nearest whole Share) necessary to meet the
amount of taxes, including FICA and railroad retirement taxes, to be withheld
under federal, state, local and foreign law. An election by Grantee under this
subsection is irrevocable. Any additional withholding not paid by the
withholding or surrender of Shares or delivery of Shares must be paid in cash or
withheld from a Grantee’s other compensation from the Company or an Employer.

(ii)    Any Grantee who makes a Disqualifying Disposition (as defined in Section
6.4(vii)) or an election under Code Section 83(b) shall remit to the Company,
and the Company shall have the right to withhold, an amount sufficient to
satisfy all resulting tax withholding amounts in the same manner as set forth in
subsection (i).

17.2    Notification under Code Section 83(b). If the Grantee, in connection
with the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Code Section 83(b) to include in such Grantee’s gross
income in the year of transfer the amounts specified in Code Section 83(b), then
such Grantee shall notify the Company of such election within 10 days of filing
the notice of the election with the Internal Revenue Service, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b). The Committee may, in connection with the grant of an Award or at
any time thereafter, prohibit a Grantee from making the election described
above.

 

31



--------------------------------------------------------------------------------

ARTICLE 18.

ADDITIONAL PROVISIONS

18.1    Successors. All obligations of the Company under this Plan and any Award
Agreement with respect to Awards granted hereunder shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise of all or
substantially all of the business and/or assets of the Company.

18.2    Code Section 409A. This Plan is intended to comply with Code Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in this Plan that are due within the
“short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable laws require otherwise.
Notwithstanding anything to the contrary in this Plan, to the extent required to
avoid accelerated taxation and tax penalties under Code Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Plan during the six (6) month period immediately following the
Grantee’s Termination of Affiliation shall instead be paid on the first payroll
date after the six-month anniversary of the Grantee’s separation from service
(or the Grantee’s death, if earlier). Notwithstanding the foregoing, neither the
Company nor the Committee shall have any obligation to take any action to
prevent the assessment of any excise tax or penalty on any Grantee under Code
Section 409A and neither the Company nor the Committee will have any liability
to any Grantee for such tax or penalty.

18.3    Severability. If any part of this Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of this Plan. Any section or part
of a section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such section or
part of a section to the fullest extent possible while remaining lawful and
valid.

18.4    Requirements of Law. The granting of Awards and the delivery of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Notwithstanding any provision of this Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company (and any Affiliate) shall not be obligated to deliver
any Shares or deliver benefits to a Grantee, if such exercise or delivery would
constitute a violation by the Grantee or the Company of any applicable law or
regulation.

18.5    Securities Law Compliance.

(i)    If the Committee deems it necessary to comply with any applicable
securities law, or the requirements of any stock exchange upon which Shares may
be listed, the Committee may impose any restriction on Awards or Shares acquired
pursuant to Awards under

 

32



--------------------------------------------------------------------------------

this Plan as it may deem advisable. All certificates for Shares delivered under
this Plan pursuant to any Award or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the SEC, any stock
exchange upon which Shares are then listed, any applicable securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions. If so requested by the
Company, the Grantee shall make a written representation to the Company that he
or she will not sell or offer to sell any Shares unless a registration statement
shall be in effect with respect to such Shares under the Securities Act of 1993,
as amended, and any applicable state securities law or unless he or she shall
have furnished to the Company, in form and substance satisfactory to the
Company, that such registration is not required.

(ii)    If the Committee determines that the exercise or nonforfeitability of,
or delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any national
securities exchange or national market system on which are listed any of the
Company’s equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery, as applicable, but the Company shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.

18.6    No Rights as a Stockholder. No Grantee shall have any rights as a
stockholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such Shares have been delivered to him or her. Restricted Shares, whether held
by a Grantee or in escrow by the Secretary of the Company, shall confer on the
Grantee all rights of a stockholder of the Company, except as otherwise provided
in this Plan or Award Agreement. At the time of a grant of Restricted Shares,
the Committee may require the payment of cash dividends thereon to be deferred
and, if the Committee so determines, reinvested in additional Restricted Shares.
Stock dividends and deferred cash dividends issued with respect to Restricted
Shares shall be subject to the same restrictions and other terms as apply to the
Restricted Shares with respect to which such dividends are issued. The Committee
may in its discretion provide for payment of interest on deferred cash
dividends.

18.7    Nature of Payments. Unless otherwise specified in the Award Agreement,
Awards shall be special incentive payments to the Grantee and shall not be taken
into account in computing the amount of salary or compensation of the Grantee
for purposes of determining any pension, retirement, death or other benefit
under (a) any pension, retirement, profit sharing, bonus, insurance or other
employee benefit plan of the Company or any Affiliate, except as such plan shall
otherwise expressly provide, or (b) any agreement between (i) the Company or any
Affiliate and (ii) the Grantee, except as such agreement shall otherwise
expressly provide.

18.8    Non-Exclusivity of Plan. Neither the adoption of this Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees as it may deem desirable.

 

33



--------------------------------------------------------------------------------

18.9    Governing Law. This Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware,
other than its laws respecting choice of law.

18.10    Share Certificates. All certificates for Shares delivered under the
terms of this Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under federal or state
securities laws, rules and regulations thereunder, and the rules of any national
securities laws, rules and regulations thereunder, and the rules of any national
securities exchange or automated quotation system on which Shares are listed or
quoted. The Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions or any other
restrictions or limitations that may be applicable to Shares. In addition,
during any period in which Awards or Shares are subject to restrictions or
limitations under the terms of this Plan or any Award Agreement, or during any
period during which delivery or receipt of an Award or Shares has been deferred
by the Committee or a Grantee, the Committee may require any Grantee to enter
into an agreement providing that certificates representing Shares deliverable or
delivered pursuant to an Award shall remain in the physical custody of the
Company or such other person as the Committee may designate.

18.11    Unfunded Status of Awards; Creation of Trusts. This Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Grantee pursuant to an Award, nothing
contained in this Plan or any Award Agreement shall give any such Grantee any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s or an Employer’s obligations under
this Plan to deliver cash, Shares or other property pursuant to any Award which
trusts or other arrangements shall be consistent with the “unfunded” status of
this Plan unless the Committee otherwise determines.

18.12    Sub-plans. The Committee may from time to time establish sub-plans
under this Plan for purposes of satisfying blue sky, securities, tax or other
laws of various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of this Plan, but each sub-plan shall apply only to the Grantees in the
jurisdiction for which the sub-plan was designed.

18.13    Use of Proceeds from Shares. Proceeds from the sale of Shares pursuant
to Awards, or upon exercise thereof, shall constitute general funds of the
Company.

18.14    Affiliation. Nothing in this Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
any Grantee’s employment or consulting contract at any time, nor confer upon any
Grantee the right to continue in the employ of or as an officer of or as a
Consultant to the Company or any Affiliate.

18.15    Participation. No employee or officer shall have the right to be
selected to receive an Award under this Plan or, having been so selected, to be
selected to receive a future Award.

 

34



--------------------------------------------------------------------------------

18.16    Military Service. Notwithstanding any provision in this Plan or an
Award Agreement to the contrary, Awards shall at all times be administered and
interpreted in accordance with Code Section 414(u) and the Uniformed Services
Employment and Reemployment Rights Act of 1994 as amended, supplemented or
replaced from time to time.

18.17    Construction. The following rules of construction will apply to this
Plan: (a) the word “or” is disjunctive but not necessarily exclusive, (b) words
in the singular include the plural, words in the plural include the singular,
and words in the neuter gender include the masculine and feminine genders and
words in the masculine or feminine gender include the other neuter genders; and
(c) “including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.

18.18    Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

18.19    Obligations. Unless otherwise specified in the Award Agreement, the
obligation to deliver, pay or transfer any amount of money or other property
pursuant to Awards under this Plan shall be the sole obligation of a Grantee’s
employer; provided that the obligation to deliver or transfer any Shares
pursuant to Awards under this Plan shall be the sole obligation of the Company.

 

35